Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joblot et al. (US 2012/0133021).
Regarding claim 1,Joblot discloses a method of manufacturing an image sensor, comprising:
forming a structure having a front side and a back side, the structure including a semiconductor layer (10) extending between the front side and the back side of the structure and a capacitive insulation wall extending through the semiconductor layer between the front side and the back side of the structure, the capacitive insulation wall including first and second insulating walls (19b) separated by a region of a conductive or semiconductor material (20b,22b,23b) [Fig. 9]; and
selectively etching, from the back side of said structure, portions of the semiconductor layer and the region of conductive or semiconductor material, while retaining adjacent portions of the first and second insulating walls [Figs. 12-13].
Regarding claim 8, Joblot discloses forming an interconnection layer (25-27) on the front side of the structure [Fig. 13].
Regarding claim 9, Joblot discloses wherein forming the structure includes:
providing a substrate including the semiconductor layer (10), a surface of the semiconductor layer forming a front side of the substrate [Fig. 9];
forming the capacitive insulation wall (19b-23b) in the semiconductor layer from the front side of the substrate [Fig. 9]; and
forming the back side of the structure by thinning a back side of the substrate to expose respective back sides of the semiconductor layer and the capacitive insulation wall [Fig. 11].
Regarding claims 12 and 18, Joblot discloses wherein the region of conductive or semiconductor material (20b,22b,23b) extends between and directly contacts the first and second insulating walls (19b) from the front side to the back side of the semiconductor layer [Fig. 13].
Regarding claim 13, Joblot discloses a method, comprising:
forming a capacitive insulation wall (19b-20b,22b-23b) in a semiconductor layer (10) having opposite first and second surfaces, the forming the capacitive insulation wall including:
forming a first insulation wall (19b) extending between the first and second surfaces of the semiconductor layer [Fig. 9];
forming a second insulation wall (19b) extending between the first and second surfaces of the semiconductor layer, the second insulation wall spaced laterally apart from the first insulation wall [Fig. 9]; and
forming a conductive or semiconductor region (20b,22b,23b) between the first and second insulation walls [Fig. 9]; and
selectively removing portions of the semiconductor layer and the conductive or semiconductor region by etching the semiconductor layer and the conductive or semiconductor region from the second surface of the semiconductor layer, while retaining adjacent portions of the first and second insulation walls [Fig. 13].
Regarding claim 14, Joblot discloses forming an oxide layer (31) on the second surface of the semiconductor layer and on the conductive or semiconductor region [Figs. 12-13 and paragraph 0052].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-10, 12-13, 15-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,398,521. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the instant claims are broader and therefore anticipated by the patent claims.

                                              Claims

Current Appl.
1
2
5
6
7
8
9
10
12
13
15
16
18

US Pat. ‘521
1
1
8
10
11
12
2
1
1
16
16
16
16



Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,398,521 in view of Costello et al. (US 2013/0105928).
Regarding claim 4, the claims in US Pat. No. ‘521 does not recite the limitation wherein the depositing the passivation layer includes depositing the passivation layer by atomic layer deposition.
Costello teaches depositing the passivation layer by atomic layer deposition [paragraph 0027].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the claims in US Pat. No. ‘521 by depositing the passivation layer by atomic layer deposition as taught by Costello because it helps to improve the performance of the sensor [paragraph 0027 in Costello].

Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,031,433. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the instant claims are broader and therefore anticipated by the patent claims.

            Claims
Current Appl.
19
20

US Pat. ‘433
1
3



Allowable Subject Matter
Claims 3, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815